EXHIBIT 10.4

 

LOGO [g16562logo2.jpg]

 

EXECUTION COPY

 

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

 

November 18, 2005

 

To: Sonic Automotive, Inc.

6415 Idlewild Rd, Suite 109

Charlotte NC 28212

Attention: Greg D. Young

Chief Accounting Officer

Telephone No.: (704) 566-2400

Facsimile No.: (704) 566-6031

 

Re: Warrants

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Warrants issued by Sonic Automotive, Inc. (the “Company”) to JPMorgan Chase
Bank, National Association, London Branch (“JPMorgan”) on the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation shall replace any previous letter and serve as the final
documentation for this Transaction.

 

The definitions and provisions contained in the 1996 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern. This Transaction shall be deemed
to be a Share Option Transaction within the meaning set forth in the Equity
Definitions.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1. This Confirmation evidences a complete and binding agreement between JPMorgan
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if JPMorgan and Company had executed an agreement in such form (but without any
Schedule except (i) for the election of the laws of the State of New York as the
governing law, (ii) United States dollars as the Termination Currency on the
Trade Date, (iii) that Cross-Default (as defined in Section 5(a)(vi) of the
Agreement) shall apply to Company and (iii) with respect to Company, the
definition of “Specified Transaction” shall be amended such that “Specified
Transaction” shall mean any transaction or transactions which would otherwise be
a deemed to be “Specified Transaction” pursuant to the terms of the Agreement
where the aggregate principal amount of such Specified Transaction or
Transactions shall be not less than USD 25 million). In the event of any
inconsistency between provisions of that Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. The parties hereby agree that no Transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:

 

Trade Date:

   November 18, 2005

Warrants:

   Equity call warrants, each giving the holder the right to purchase one Share
at the Strike Price, subject to the Settlement Terms set forth below. For the
purposes of the Equity Definitions, each reference to a Warrant shall be deemed
to be a reference to a Call Option.

Warrant Style:

   European

Buyer:

   JPMorgan

Seller:

   Company

Shares:

   Class A common stock of Company, par value USD 0.01 per Share (Exchange
symbol “SAH”)

Number of Warrants:

   3,261,707, subject to adjustments provided herein.

Daily Number of Warrants:

   For any day, the Number of Warrants on such day, divided by the remaining
number of Expiration Dates (including such day) and rounded down to the nearest
whole number to account for any fractional Daily Number of Warrants.

Warrant Entitlement:

   One Share per Warrant

Strike Price:

   USD 33.00

Premium:

   USD 4,350,000.00

Premium Payment Date:

   November 23, 2005

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   The principal exchange(s) for options contracts or futures contracts, if any,
with respect to the Shares Exercise and Valuation:     

Expiration Time:

   The Valuation Time

Expiration Dates:

   Each Exchange Business Day in the period beginning on and including the First
Expiration Date and ending on and including the 119th Exchange Business Day
following the First Expiration Date shall be an “Expiration Date” for a number
of Warrants equal to the Daily Number of Warrants on such date.

 

2

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

     Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date
(including the First Expiration Date), the Calculation Agent shall make
adjustments, if applicable, to the Daily Number of Warrants for which such day
shall be an Expiration Date and shall designate an Exchange Business Day or a
number of Exchange Business Days as the Expiration Date(s) for the remaining
Daily Number of Warrants or a portion thereof for the original Expiration Date;
provided that if such Expiration Date has not occurred pursuant to this clause
as of the eighth Exchange Business Day following the last scheduled Expiration
Date under this Transaction, the Calculation Agent shall have the right to
declare such Exchange Business Day to be the final Expiration Date and the
Calculation Agent shall determine its good faith estimate of the fair market
value for the Shares as of the Valuation Time on that eighth Exchange Business
Day or on any subsequent Exchanged Business Day, as the Calculation Agent shall
determine using commercially reasonable means.

First Expiration Date:

   April 5, 2011, subject to Market Disruption Event below.

Automatic Exercise:

   Applicable; and means that, a number of Warrants for each Expiration Date
equal to the Daily Number of Warrants (as adjusted pursuant to the terms hereof)
for such Expiration Date will be deemed to be automatically exercised.

Market Disruption Event:

   Section 4.3(a)(ii) is hereby amended by adding after the words “or Share
Basket Transaction” in the first line thereof a phrase “a failure by the
Exchange or Related Exchange to open for trading during its regular trading
session or” and replacing the phrase “during the one-half hour period that ends
at the relevant Valuation Time” with the phrase “at any time during the regular
trading session on the Exchange or any Related Exchange, without regard to after
hours or any other trading outside of the regular trading session hours”.
Valuation applicable to each Warrant:     

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.

Valuation Date:

   Each Exercise Date. Notwithstanding anything to the contrary in the Equity
Definitions, if there is a Market Disruption Event on any Valuation Date, then
the Calculation Agent shall determine the Settlement Price for such Valuation
Date on the basis of its good faith estimate of the market value for the
relevant Shares on such Valuation Date.

 

3

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

Settlement Terms applicable to the Transaction:      Method of Settlement:   
Net Share Settlement; and means that, on each Settlement Date, Company shall
deliver to JPMorgan, the Share Delivery Quantity of Shares for such Settlement
Date to the account specified hereto free of payment through the Clearance
System. Share Delivery Quantity:    For any Settlement Date, a number of Shares,
as calculated by the Calculation Agent, equal to the Net Share Settlement Amount
for such Settlement Date divided by the Settlement Price on the Valuation Date
in respect of such Settlement Date, plus cash in lieu of any fractional shares
(based on such Settlement Price). Net Share Settlement Amount:    For any
Settlement Date, an amount equal to the product of (i) the Number of Warrants
being exercised on the relevant Exercise Date (or in the case of any exercise
(including any Automatic Exercise) on an Expiration Date, the Daily Number of
Warrants for such Expiration Date), (ii) the Strike Price Differential for such
Settlement Date and (iii) the Warrant Entitlement. Strike Price Differential:   
(a) If the Settlement Price for any Valuation Date is greater than the Strike
Price, an amount equal to the excess of such Settlement Price over the Strike
Price; or      (b) If such Settlement Price is less than or equal to the Strike
Price, zero. Settlement Price:    For any Valuation Date, the per Share
volume-weighted average prices for such Valuation Date as displayed under the
heading “Bloomberg VWAP” on Bloomberg page SAH <equity> AQR (or any successor
thereto) in respect of the period from 9:30 a.m. to 4:00 p.m. (New York City
time) on such Valuation Date (or if such volume-weighted average price is
unavailable, the market value of one Share on such Valuation Date, as determined
by the Calculation Agent). Settlement Date:    For any Exercise Date, the date
defined as such in Section 6.2 of the Equity Definitions, subject to Section
9(r)(i) hereof. Failure to Deliver:    Inapplicable Other Applicable Provisions:
   The provisions of Sections 6.6, 6.7, 6.8, 6.9 and 6.10 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Net Share Settled”. “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

 

4

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

3. Additional Terms applicable to the Transaction:

 

    Adjustments applicable to the Warrants:              Method of Adjustment:
   Calculation Agent Adjustment. For avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may adjust the
Strike Price, the Number of Warrants, the Daily Number of Warrants and the
Warrant Entitlement. Notwithstanding the foregoing, any cash dividends or
distributions, whether or not extraordinary, shall be governed by Section 9(l)
of this Confirmation and not by Section 9.1(c) of the Equity Definitions.
Extraordinary Events applicable to the Transaction:     

Consequence of Merger Events

    

(a) Share-for-Share:

   Alternative Obligation; provided that the Calculation Agent will determine if
the Merger Event affects the theoretical value of the Transaction, and, if so,
JPMorgan, in its sole commercially reasonable discretion, may elect to make
adjustments to the Strike Price and any other term necessary to reflect the
characteristics (including volatility, dividend practice, borrow cost, policy
and liquidity) of the New Shares. Notwithstanding the foregoing, Cancellation
and Payment shall apply in the event the New Shares are not publicly traded on a
United States national securities exchange or quoted on the NASDAQ National
Market.

(b) Share-for-Other:

   Cancellation and Payment

(c) Share-for-Combined:

   Cancellation and Payment

Nationalization or Insolvency:

   Cancellation and Payment

 

For the avoidance of doubt, the provisions of Section 9(p) shall apply to any
amount that is payable by Company to JPMorgan pursuant to Extraordinary Events
applicable to the Transaction.

 

4. Calculation Agent:    JPMorgan, whose calculations and determinations shall
be made in good faith and in a commercially reasonable manner, including with
respect to calculations and determinations that are made in its sole discretion.

 

5. Account Details:

 

  (a) Account for payments to Company:

 

Bank Name:    Bank of America Bank Address:    Jacksonville, FL
Routing Nbr Wires Only:    XXXX Account Name:    Sonic Automotive, Inc Account
No:    XXXX

 

5

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

Account for delivery of Shares to Company:

 

Sonic Automotive, Inc.

c/o Wachovia account #XXXX to be settled via DWAC

 

  (b) Account for payments to JPMorgan:

 

JPMorgan Chase Bank, N.A., New York

ABA: XXXX

Favour: JPMorgan Chase Bank, N.A. – London

A/C: XXXX

 

Account for delivery of Shares from JPMorgan:

 

DTC XXXX

 

6. Offices:

 

The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

 

The Office of JPMorgan for the Transaction is: New York

 

JPMorgan Chase Bank, National Association

London Branch

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

 

7. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Company:

 

Sonic Automotive, Inc.

6415 Idlewild Rd, Suite 109

Charlotte NC 28212

Attention: Greg D. Young

Chief Accounting Officer

Telephone No.: (704) 566-2400

Facsimile No.: (704) 566-6031

 

  (b) Address for notices or communications to JPMorgan:

 

277 Park Avenue, 11th Floor

New York, NY 10172

Attention: Nathan Lulek

EDG Corporate Marketing

Telephone No.: (212) 622-2262

Facsimile No.: (212) 622-8091

 

6

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

8. Representations and Warranties of Company

 

The representations and warranties of Company set forth in Section 1 of the
Purchase Agreement (the “Purchase Agreement”) dated as of November 18, 2005
among Company, Banc of America Securities LLC, J.P. Morgan Securities Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (collectively, the
“Underwriters”) are true and correct and are hereby deemed to be repeated to
JPMorgan as if set forth herein. Company hereby further represents and warrants
to JPMorgan that:

 

  (a) Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution thereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Company hereunder will conflict with or result
in (i) a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Company, (ii) any applicable law or regulation,
(iii) any material order, writ, injunction or decree of any court or
governmental authority or agency, or (iv) any agreement or instrument to which
Company or any of its “significant subsidiaries” (as defined in Regulation S-X)
is a party or by which Company or any of its “significant subsidiaries” (as
defined in Regulation S-X) is bound or to which Company or any of its
“significant subsidiaries” (as defined in Regulation S-X) is subject, a breach
of which would have a material adverse effect on Company’s ability to perform
under this Confirmation, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument, or breach or
constitute a default under any agreements and contracts of Company and the
“significant subsidiaries” (as defined in Regulation S-X) filed as exhibits to
Company’s Annual Report on Form 10-K for the year ended December 31, 2004,
incorporated by reference in the Prospectus.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933 (the “Securities Act”) or state securities laws.

 

  (d) The Shares of Company initially issuable upon exercise of the Warrant by
the net share settlement method (the “Warrant Shares”) have been reserved for
issuance by all required corporate action of Company. The Warrant Shares have
been duly authorized and, when delivered against payment therefor (which may
include Net Share Settlement in lieu of cash) and otherwise as contemplated by
the terms of the Warrant following the exercise of the Warrant in accordance
with the terms and conditions of the Warrant, will be validly issued, fully-paid
and non-assessable, and the issuance of the Warrant Shares will not be subject
to any preemptive or similar rights.

 

  (e) Company is an “eligible contract participant” (as such term is defined in
Section 1(a)(12) of the Commodity Exchange Act, as amended (the “CEA”) because
one or more of the following is true:

 

Company is a corporation, partnership, proprietorship, organization, trust or
other entity and:

 

  (A) Company has total assets in excess of USD 10,000,000;

 

7

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

  (B) the obligations of Company hereunder are guaranteed, or otherwise
supported by a letter of credit or keepwell, support or other agreement, by an
entity of the type described in Section 1a(12)(A)(i) through (iv),
1a(12)(A)(v)(I), 1a(12)(A)(vii) or 1a(12)(C) of the CEA; or

 

  (C) Company has a net worth in excess of USD 1,000,000 and has entered into
this Agreement in connection with the conduct of Company’s business or to manage
the risk associated with an asset or liability owned or incurred or reasonably
likely to be owned or incurred by Company in the conduct of Company’s business.

 

  (f) Company and each of its affiliates is not, on the date hereof, in
possession of any material non-public information with respect to Company.

 

9. Other Provisions:

 

  (a) Opinions. Company shall deliver an opinion of counsel, dated as of the
Trade Date, to JPMorgan with respect to the matters set forth in Sections 8(a)
through (e) of this Confirmation.

 

  (b) Amendment. If the Underwriters exercise their right to receive additional
Convertible Notes pursuant to the underwriters’ option to purchase additional
Convertible Notes, then, at the discretion of Company, JPMorgan and Company will
either enter into a new confirmation or amend this Confirmation to provide for
such increase in Convertible Notes (but on pricing terms acceptable to JPMorgan
and Company) (such additional confirmation or amendment to this Confirmation to
provide for the payment by Company to JPMorgan of the additional premium related
thereto).

 

  (c) No Reliance, etc. Each party represents that (i) it is entering into the
Transaction evidenced hereby as principal (and not as agent or in any other
capacity); (ii) neither the other party or parties nor any of its or their
agents are acting as a fiduciary for it; (iii) it is not relying upon any
representations except those expressly set forth in the Agreement or this
Confirmation; (iv) it has not relied on the other party or parties for any
legal, regulatory, tax, business, investment, financial, and accounting advice,
and it has made its own investment, hedging, and trading decisions based upon
its own judgment and not upon any view expressed by the other party or parties
or any of its or their agents; and (v) it is entering into this Transaction with
a full understanding of the terms, conditions and risks thereof and it is
capable of and willing to assume those risks.

 

  (d) Share De-listing Event. If at any time during the period from and
including the Trade Date, to and including the Final Expiration Date, the Shares
cease to be listed or quoted on the Exchange (a “Share De-listing”) for any
reason (other than a Merger Event as a result of which the shares of common
stock underlying the Options are listed or quoted on The New York Stock
Exchange, The American Stock Exchange or the NASDAQ National Market (or their
respective successors) (the “Successor Exchange”)) and are not immediately
re-listed or quoted as of the date of such de-listing on the Successor Exchange,
then such event shall constitute an Additional Termination Event hereunder;
provided that (i) Company shall be the sole Affected Party with respect to such
event and (ii) JPMorgan shall have the right to designate an Early Termination
Date with respect thereto.

 

8

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

  (e) Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give JPMorgan a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than 2.6 million or (ii) more than 350,000 less than the number of
Shares included in the immediately preceding Repurchase Notice. Company agrees
to indemnify and hold harmless JPMorgan and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all losses
(including losses relating to JPMorgan’s hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to this
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, which an Indemnified Person
actually may become subject to, a result of Company’s failure to provide
JPMorgan with a Repurchase Notice on the day and in the manner specified in this
Section 9(e), and to reimburse, within 30 days, upon written request, each of
such Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person as a
result of Company’s failure to provide JPMorgan with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Company in writing, and Company, upon request of the Indemnified Person, shall
retain counsel reasonably satisfactory to the Indemnified Person to represent
the Indemnified Person and any others Company may designate in such proceeding
and shall pay the reasonable fees and expenses of such counsel related to such
proceeding. Company shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Company agrees to indemnify any Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Company shall not, without
the prior written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding contemplated by this paragraph that is in
respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Person, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability on claims that are the subject matter of such proceeding on
terms reasonably satisfactory to such Indemnified Person. If the indemnification
provided for in this paragraph (e) is unavailable to an Indemnified Person or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then Company under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities. The remedies provided for in this paragraph (e) are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph (e) shall remain operative and in full
force and effect regardless of the termination of this Transaction.

 

  (f) Regulation M. Company was not on the Trade Date and is not on the date
hereof engaged in a distribution, as such term is used in Regulation M under the
Securities Exchange Act of 1934, as amended (“Exchange Act”), of any securities
of Company, other than (i) a distribution meeting the requirements of the
exception set forth in sections 101(b)(10) and 102(b)(7) of Regulation M and
(ii) the distribution of the Convertible Notes. Company shall not, until the
fifth Exchange Business Day immediately following the Trade Date, engage in any
such distribution.

 

9

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

  (g) No Manipulation. Company is not entering into this Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).

 

  (h) Board Authorization. Company represents that it is authorized to enter
into the Transaction. Company further represents that there is no internal
policy, whether written or oral, of Company that would prohibit Company from
entering into any aspect of this Transaction, including, but not limited to, the
issuance of Shares to be made pursuant hereto.

 

  (i) Transfer or Assignment. Company may not transfer any of its rights or
obligations under this Transaction without the prior written consent of JPMorgan
except in transactions contemplated by Section 3(a). JPMorgan may transfer or
assign all or any portion of its rights or obligations under this Transaction
without consent of Company. If JPMorgan, in its sole discretion, determines
that, (x) its “beneficial ownership” (within the meaning of Section 16 of the
Exchange Act and rules promulgated thereunder) exceeds 8% or more of Company’s
outstanding Shares or (y) the product of the Number of Warrants and the Warrant
Entitlement exceeds 15% of Company’s outstanding Shares, and, in its sole
discretion, JPMorgan is unable after its commercially reasonable efforts to
effect a transfer or assignment on pricing terms and in a time period reasonably
acceptable to JPMorgan that would reduce its “beneficial ownership” to 7.5% or
such product to 14.5%, as the case may be, JPMorgan may designate any Exchange
Business Day as an Early Termination Date with respect to a portion (the
“Terminated Portion”) of this Transaction, such that the its “beneficial
ownership” following such partial termination will be equal to or less than 8%,
or the product of the Number of Warrants and the Warrant Entitlement will be
less than 15.0%, as the case may be. In the event that JPMorgan so designates an
Early Termination Date with respect to a portion of this Transaction, a payment
shall be made pursuant to Section 6 of the Agreement and Section 9(m) hereof as
if (i) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Warrants equal to the
Terminated Portion, (ii) Company shall be the sole Affected Party with respect
to such partial termination and (iii) such Transaction shall be the only
Terminated Transaction (and, for the avoidance of doubt, the provisions of
Section 9(p) shall apply to any amount that is payable by Company to JPMorgan
pursuant to this sentence). For the avoidance of doubt, if JPMorgan assigns or
terminates any Warrants hereunder, each Daily Number of Warrants not previously
settled shall be reduced proportionally, as calculated by the Calculation Agent.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing JPMorgan to purchase, sell, receive or deliver any shares
or other securities to or from Company, JPMorgan may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform JPMorgan’s obligations in respect of this Transaction
and any such designee may assume such obligations. JPMorgan shall be discharged
of its obligations to Company to the extent of any such performance.

 

  (j) Damages. Neither party shall be liable under Section 6.10 of the Equity
Definitions for special, indirect or consequential damages, even if informed of
the possibility thereof.

 

  (k) Dividends. If at any time during the period from and including the Trade
Date, to but excluding the Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares (an “Ex-Dividend Date”), and that
dividend is greater than the Regular Dividend on a per Share basis then the
Calculation Agent will adjust the Strike Price, the Number of Warrants, the
Daily Number

 

10

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

of Warrants and the Warrant Entitlement to preserve the fair value of the
Warrant to JPMorgan after taking into account such dividend; provided that to
the extent such adjustment affects the Strike Price, the Calculation Agent shall
make a corresponding adjustment to the Additional Shares (as defined below) as
of the date of such adjustment. “Regular Dividend” shall mean USD 0.12 per Share
per quarter.

 

  (l) Role of Agent. Each party agrees and acknowledges that J.P. Morgan
Securities Inc., an affiliate of JPMorgan (“JPMSI”), has acted solely as agent
and not as principal with respect to this Transaction and (ii) JPMSI has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of this Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Transaction.

 

  (m) Additional Provisions.

 

(i) The first paragraph of Section 9.1(c) of the Equity Definitions is hereby
amended to read as follows: (c) ‘If “Calculation Agent Adjustment” is specified
as the method of adjustment in the Confirmation of a Share Option Transaction,
then following the declaration by the Issuer of the terms of any Potential
Adjustment Event, other than any Potential Adjustment Event resulting from the
occurrence of an event which is outside of Company’s control, the Calculation
Agent will determine whether such Potential Adjustment Event has a material
effect on the theoretical value of the relevant Shares or Warrants and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the sentence immediately preceding Section 9.1(c)(ii) is hereby amended by
deleting the words “diluting or concentrative”.

 

(ii) Section 9.1(e)(vi) of the Equity Definitions is hereby amended by deleting
the words “other similar” between “any” and “event”; deleting the words
“diluting or concentrative” and replacing them with “material”; and adding the
following words at the end of the sentence “or Warrants”.

 

(iii) Section 9.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the third line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the period at the end of
subsection (ii) thereof and inserting the following words therefor “ or (C) at
JPMorgan’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

(iv) Notwithstanding Section 6(e) of the Agreement or Section 9.7 of the Equity
Definitions, if, with respect to the Transaction contemplated hereunder, (A) an
Early Termination Date with respect to any Event of Default or any Termination
Date, (B) a Merger Date with respect to any Merger Event (for the purpose of
this provision, solely relating to the Merger Event contemplated by
Section 9.2(a)(iii) of the Equity Definitions and which event shall not result
from any action taken by, or within the control of, Company), or (C) a date as
of which Section 9.6(c)(ii)(A) or Section 9.6(c)(ii)(B) of the Equity
Definitions applies with respect to any Extraordinary Event shall occur (any
such date, the “Relevant Date”), then in lieu of calculating any payments
hereunder pursuant to Section 6(e) of the Agreement or Section 9.7 of the Equity
Definitions, as applicable, the Calculation Agent, in its sole discretion, shall
determine the amount payable by Company to JPMorgan on the following basis:

 

(1) such Relevant Date shall be the sole Exercise Date hereunder and Automatic
Exercise shall be applicable to the Number of Warrants;

 

(2) the Settlement Method shall be Net Share Settlement;

 

11

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

(3) Company shall deliver to JPMorgan the Net Share Settlement Amount on the
Settlement Date with respect to such Relevant Date; and

 

(4) Net Share Settlement Amount shall mean the number of Shares equal to the sum
of (A) a fraction (x) the numerator of which is the product of (a) the Strike
Price Differential on such Relevant Date, (b) the Number of Warrants and (c) the
Warrant Entitlement, and (y) the denominator of which is the Relevant Price on
such date and (B) the product of (x) the additional Shares per Warrant (the
“Additional Shares”) determined by reference to the table attached as Annex A
hereto based on the date on which such Relevant Date occurs and the Relevant
Price on such date, (y) the Number of Warrants, and (z) the Warrant Entitlement.

 

(5) with respect to the determination of Additional Shares, if the actual
Relevant Price is between two Relevant Price amounts in the table or the
Relevant Date is between two Relevant Dates in the table, the Additional Shares
shall be determined by a straight-line interpolation between the number of
Additional Shares set forth for the next higher and next lower Relevant Price
amounts and the two nearest Relevant Dates, as applicable, based on a 365-day
year.

 

(6) with respect to any adjustment to the terms of the Transaction, the
Calculation Agent, in its reasonable discretion, all correspondingly adjust the
Additional Shares and/or the Relevant Prices (each as set forth in the table in
Annex A hereto) as of any date of such adjustments. For the avoidance of doubt,
any adjustment made to the Additional Shares and/or the Relevant Prices (each as
set forth in the table in Annex A hereto) shall be consistent with (i) the
adjustments made pursuant to the provisions of this Section 9(m)(iv) if such
adjustments were the result of an event which was outside of Company’s control,
and (ii) the adjustments made to pursuant to the applicable provisions of this
Confirmation if such adjustments were the result of an event which was within
Company’s control.

 

(v) For the avoidance of doubt, for the purposes of any calculation made by the
Calculation Agent, with respect to this Transaction pursuant to Section 9.1(c)
of the Equity Definitions and relating to any Potential Adjustment Event that is
within Company’s control, such calculations shall be made based upon the
Calculation Agent’s determination of the fair market value of the Shares or
Warrants under the then prevailing circumstances, such determination may factor
in any loss or cost incurred in connection with our terminating, liquidating, or
re-establishing hedge positions relating to the Shares in connection with the
Transaction and the Calculation Agent shall, in its sole discretion, make
corresponding adjustments to the Additional Shares (as defined below) contained
in Annex A hereto and, if applicable, to the Reference Prices contained in such
Annex A.

 

  (n) No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. Obligations under this
Transaction shall not be set off by Company against any other obligations of the
parties, whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise. Any
provision in the Agreement with respect to the satisfaction of Company’s payment
obligations to the extent of JPMorgan’s payment obligations to Company in the
same currency and in the same Transaction (including, without limitation
Section 2(c) thereof) shall not apply to Company and, for the avoidance of
doubt, Company shall fully satisfy such payment obligations notwithstanding any

 

12

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

payment obligation to Company by JPMorgan in the same currency and in the same
Transaction. In calculating any amounts under Section 6(e) of the Agreement,
notwithstanding anything to the contrary in the Agreement, (1) separate amounts
shall be calculated as set forth in such Section 6(e) with respect to (a) this
Transaction and (b) all other Transactions, and (2) such separate amounts shall
be payable pursuant to Section 6(d)(ii) of the Agreement.

 

  (o) Status of Claims in Bankruptcy. JPMorgan acknowledges and agrees that this
confirmation is not intended to convey to JPMorgan rights with respect to the
transactions contemplated hereby that are senior to the claims of common
stockholders in any U.S. bankruptcy proceedings of Company; provided, however,
that nothing herein shall limit or shall be deemed to limit JPMorgan’s right to
pursue remedies in the event of a breach by Company of its obligations and
agreements with respect to this Confirmation and the Agreement; and provided
further, that nothing herein shall limit or shall be deemed to limit JPMorgan’s
rights in respect of any transaction other than the Transaction.

 

  (p) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of this Transaction, an amount is payable
by Company to JPMorgan, (i) pursuant to Section 9.7 of the Equity Definitions
(except in the event of a Nationalization or Insolvency or a Merger Event, in
each case, in which the consideration to be paid to holders of Shares consists
solely of cash) or (ii) pursuant to Section 6(d)(ii) of the Agreement (except in
the event of an Event of Default in which Company is the Defaulting Party or a
Termination Event in which Company is the Affected Party, other than an Event of
Default of the type described in (x) Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or (y) a Termination Event of the type described in
Section 5(b)(i), (ii), (iii), (iv), (v) or (vi) of the Agreement, in the case of
both (x) and (y), that resulted from an event or events outside Company’s
control) (a “Payment Obligation”), Company may, in its sole discretion, satisfy
any such Payment Obligation by the Share Termination Alternative (as defined
below) and shall give irrevocable telephonic notice to JPMorgan, confirmed in
writing within one Currency Business Day, no later than 12:00 p.m. New York
local time on the Merger Date, the date of the occurrence of the Nationalization
or Insolvency, or Early Termination Date, as applicable; provided that if
Company does not validly elect to satisfy its Payment Obligation by the Share
Termination Alternative, JPMorgan shall have the right to require Company to
satisfy its Payment Obligation by the Share Termination Alternative.
Notwithstanding the foregoing, Company’s or JPMorgan’s right to elect
satisfaction of a Payment Obligation in the Share Termination Alternative as set
forth in this clause shall only apply to Transactions under this Confirmation
and, notwithstanding anything to the contrary in the Agreement, (1) separate
amounts shall be calculated with respect to (a) Transactions hereunder and
(b) all other Transactions under the Agreement, and (2) such separate amounts
shall be payable pursuant to Section 6(d)(ii) of the Agreement, subject to, in
the case of clause (a), Company’s Share Termination Alternative right hereunder.

 

Share Termination Alternative:    Applicable and means that Company shall
deliver to JPMorgan the Share Termination Delivery Property on the date (the
“Share Termination Payment Date”) when the Payment Obligation would otherwise be
due, subject to paragraph (q)(i) below, in satisfaction, subject to paragraph
(q)(ii) below, of the Payment Obligation in the manner reasonably requested by
JPMorgan free of payment. Share Termination Delivery Property:    A number of
Share Termination Delivery Units, as calculated by the Calculation Agent, equal
to the

 

13

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

     Payment Obligation divided by the Share Termination Unit Price. The
Calculation Agent shall adjust the Share Termination Delivery Property by
replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price. Share Termination Unit Price:    The
value to JPMorgan of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Company at the time of notification of the Payment Obligation. In the
case of a Private Placement of Share Termination Delivery Units that are
Restricted Shares (as defined below) as set forth in paragraph (q)(i) below, the
Share Termination Unit Price shall be determined by the discounted price
applicable to such Share Termination Delivery Units. In the case of a Registered
Settlement in Share Termination Delivery Units that are Restricted Shares (as
defined below) as set forth in paragraph (q)(ii) below, the Share Termination
Unit Price shall be the Settlement Price on the Merger Date, the date of the
occurrence of the Nationalization or Insolvency, or Early Termination Date, as
applicable. Share Termination Delivery Unit:    In the case of a Termination
Event or Event of Default, one Share or, in the case of Nationalization or
Insolvency or a Merger Event, a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization or Insolvency or such Merger Event. If
such Merger Event involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash. Failure to Deliver:    Inapplicable Other applicable provisions:
   If this Transaction is to be Share Termination Settled, the provisions of
Sections 6.6, 6.7, 6.8, 6.9 and 6.10 (as modified above) of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to this Transaction
means that Share Termination Settlement is applicable to this Transaction.

 

14

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

  (q) Registration/Private Placement Procedures. If, in the reasonable opinion
of JPMorgan, following any delivery of Shares or Share Termination Delivery
Property to JPMorgan hereunder, such Shares or Share Termination Delivery
Property would be in the hands of JPMorgan subject to any applicable
restrictions with respect to any registration or qualification requirement or
prospectus delivery requirement for such Shares or Share Termination Delivery
Property pursuant to any applicable federal or state securities law (including,
without limitation, any such requirement arising under Section 5 of the
Securities Act as a result of such Shares or Share Termination Delivery Property
being “restricted securities”, as such term is defined in Rule 144 under the
Securities Act, or as a result of the sale of such Shares or Share Termination
Delivery Property being subject to paragraph (c) of Rule 145 under the
Securities Act) (such Shares or Share Termination Delivery Property, “Restricted
Shares”), then delivery of such Restricted Shares shall be effected pursuant to
either clause (i) or (ii) below at each election of Company, unless JPMorgan
waives the need for the registration/private placement procedures set forth in
(i) and (ii) below. Notwithstanding the foregoing, solely in respect of any
Daily Number of Warrants exercised or deemed exercised on any Expiration Date,
Company shall elect, 30 days prior to the first Settlement Date for the first
Expiration Date, a Private Placement Settlement or Registered Settlement for all
deliveries of Restricted Shares for all such Expiration Dates which election
shall be applicable to all Settlement Dates for such Warrants and the procedures
in clause (i) or clause (ii) below shall apply for all such delivered Restricted
Shares on an aggregate basis commencing after the final Settlement Date for such
Warrants. The Calculation Agent shall make reasonable adjustments to settlement
terms and provisions under this Confirmation to reflect a single Private
Placement or Registered Settlement for such aggregate Restricted Shares
delivered hereunder.

 

  (i) If Company elects to settle the Transaction pursuant to this clause
(i) (each, a “Private Placement Settlement”), then delivery of Restricted Shares
by Company shall be effected in customary private placement procedures with
respect to such Restricted Shares reasonably acceptable to JPMorgan; provided
that Company may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Company to JPMorgan (or any affiliate designated by JPMorgan) of
the Restricted Shares or the exemption pursuant to Section 4(1) or Section 4(3)
of the Securities Act for resales of the Restricted Shares by JPMorgan (or any
such affiliate of JPMorgan). The Private Placement Settlement of such Restricted
Shares shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to JPMorgan, due
diligence rights (for JPMorgan or any designated buyer of the Restricted Shares
by JPMorgan), opinions and certificates, and such other documentation as is
customary for private placement agreements, all reasonably acceptable to
JPMorgan. In the case of a Private Placement Settlement, JPMorgan shall
determine whether the discount to the Share Termination Unit Price (in the case
of settlement in Share Termination Delivery Units pursuant to paragraph
(q) above) or any Settlement Price (in the case of settlement in Shares pursuant
to Section 2 above) applicable to such Restricted Shares in a commercially
reasonable manner is appropriate and appropriately adjust the number of such
Restricted Shares to be delivered

 

15

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

to JPMorgan hereunder; provided that in no event such number shall be greater
than 25 million (the “Maximum Amount”). Notwithstanding the Agreement or this
Confirmation, the date of delivery of such Restricted Shares shall be the second
Exchange Business Day following notice by JPMorgan to Company, of such
applicable discount and the number of Restricted Shares to be delivered pursuant
to this clause (i). For the avoidance of doubt, delivery of Restricted Shares
shall be due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement in Share Termination
Delivery Units pursuant to paragraph (q) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 

In the event Company shall not have delivered the full number of Restricted
Shares otherwise applicable as a result of the proviso above relating to the
Maximum Amount (such deficit, the “Deficit Restricted Shares”), Company shall be
continually obligated to deliver, from time to time until the full number of
Deficit Restricted Shares have been delivered pursuant to this paragraph,
Restricted Shares when, and to the extent, that (i) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to such Settlement
Date become no longer so reserved and (iii) Company additionally authorizes
Shares that are not dedicated to or reserved for other transactions. Company
shall immediately notify JPMorgan of the occurrence of any of the foregoing
events (including the number of Shares subject to clause (i), (ii) or (iii) and
the corresponding number of Restricted Shares to be delivered) and promptly
deliver such Restricted Shares thereafter.

 

  (ii) If Company elects to settle the Transaction pursuant to this clause
(ii) (each, a “Registration Settlement”), then Company shall promptly (but in
any event no later than the beginning of the Resale Period) file and use its
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to JPMorgan, to cover
the resale of such Restricted Shares in accordance with customary resale
registration procedures, including covenants, conditions, representations,
underwriting discounts (if applicable), commissions (if applicable),
indemnities, due diligence rights, opinions and certificates, and such other
documentation as is customary for equity resale underwriting agreements, all
reasonably acceptable to JPMorgan. If JPMorgan, in its sole reasonable
discretion, is not satisfied with such procedures and documentation Private
Placement, Settlement shall apply. If JPMorgan is satisfied with such procedures
and documentation, it shall sell the Restricted Shares pursuant to such
registration statement during a period (the “Resale Period”) commencing on the
Exchange Business Day following delivery of such Restricted Shares (which, for
the avoidance of doubt, shall be (x) any Settlement Date in the case of an
exercise of Warrants prior to the first Expiration Date pursuant to Section 2
above, (y) the Share Termination Payment Date in case of settlement in Share
Termination Delivery Units pursuant to paragraph (q) above or (z) the Settlement
Date in respect of the final Expiration Date for all Daily Number of Warrants)
and ending on the earliest of (i) the Exchange Business Day on which JPMorgan
completes the sale of all Restricted Shares or, in the case of settlement in
Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales exceed the Payment Obligation (as
defined above), (ii) the date upon which all Restricted Shares have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) or Rule

 

16

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

145(d)(1) or (2) (or any similar provision then in force) under the Securities
Act and (iii) the date upon which all Restricted Shares may be sold or
transferred by a non-affiliate pursuant to Rule 144(k) (or any similar provision
then in force) or Rule 145(d)(3) (or any similar provision then in force) under
the Securities Act. If the Payment Obligation exceeds the realized net proceeds
from such resale, Company shall transfer to JPMorgan by the open of the regular
trading session on the Exchange on the Exchange Trading Day immediately
following the last day of the Resale Period the amount of such excess (the
“Additional Amount”) in cash or in a number of Shares (“Make-whole Shares”) in
an amount that, based on the Settlement Price on the last day of the Resale
Period (as if such day was the “Valuation Date” for purposes of computing such
Settlement Price), has a dollar value equal to the Additional Amount. The Resale
Period shall continue to enable the sale of the Make-whole Shares. If Company
elects to pay the Additional Amount in Shares, the requirements and provisions
for Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. In no event shall
Company deliver a number of Restricted Shares greater than the Maximum Amount.

 

  (iii) Without limiting the generality of the foregoing, Company agrees that
any Restricted Shares delivered to JPMorgan, as purchaser of such Restricted
Shares, (i) may be transferred by and among JPMorgan and its affiliates and
Company shall effect such transfer without any further action by JPMorgan and
(ii) after the minimum “holding period” within the meaning of Rule 144(d) under
the Securities Act has elapsed after any Settlement Date for such Restricted
Shares, Company shall promptly remove, or cause the transfer agent for such
Restricted Shares to remove, any legends referring to any such restrictions or
requirements from such Restricted Shares upon delivery by JPMorgan (or such
affiliate of JPMorgan) to Company or such transfer agent of seller’s and
broker’s representation letters customarily delivered by JPMorgan in connection
with resales of restricted securities pursuant to Rule 144 under the Securities
Act, without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by
JPMorgan (or such affiliate of JPMorgan).

 

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (r) Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, JPMorgan may not exercise any Warrant hereunder, and Automatic Exercise
shall not apply with respect thereto, to the extent (but only to the extent)
that such receipt would result in JPMorgan directly or indirectly beneficially
owning (as such term is defined for purposes of Section 13(d) of the Exchange
Act) at any time in excess of 9.0% of the outstanding Shares. Any purported
delivery hereunder shall be void and have no effect to the extent (but only to
the extent) that such delivery would result in JPMorgan directly or indirectly
so beneficially owning in excess of 9.0% of the outstanding Shares. If any
delivery owed to JPMorgan hereunder is not made, in whole or in part, as a
result of this provision, Company’s obligation to make such delivery shall not
be extinguished and Company shall make such delivery as promptly as practicable
after, but in no event later than one Business Day after, JPMorgan gives notice
to Company that such delivery would not result in JPMorgan directly or
indirectly so beneficially owning in excess of 9.0% of the outstanding Shares.

 

17

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

  (s) Share Deliveries. Company acknowledges and agrees that, to the extent the
holder of this Warrant is not then an affiliate and has not been an affiliate
for 90 days (it being understood that JPMorgan will not be considered an
affiliate under this Section 9(s) solely by reason of its receipt of Shares
pursuant to this Transaction), and otherwise satisfies all holding period and
other requirements of Rule 144 of the Securities Act applicable to it, any
delivery of Shares or Share Termination Property hereunder at any time after 2
years from the Trade Date shall be eligible for resale under Rule 144(k) of the
Securities Act and Company agrees to promptly remove, or cause the transfer
agent for such Shares or Share Termination Property, to remove, any legends
referring to any restrictions on resale under the Securities Act from the Shares
or Share Termination Property. Company further agrees, for any delivery of
Shares or Share Termination Property hereunder at any time after 1 year from the
Trade Date but within 2 years of the Trade Date, to the to the extent the holder
of this Warrant then satisfies the holding period and other requirements of Rule
144 of the Securities Act, to promptly remove, or cause the transfer agent for
such Restricted Share to remove, any legends referring to any such restrictions
or requirements from such Restricted Shares. Such Restricted Shares will be
de-legended upon delivery by JPMorgan (or such affiliate of JPMorgan) to Company
or such transfer agent of customary seller’s and broker’s representation letters
in connection with resales of restricted securities pursuant to Rule 144 of the
Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by JPMorgan (or such affiliate of JPMorgan). Company further agrees that
any delivery of Shares or Share Termination Delivery Property prior to the date
that is 1 year from the Trade Date, may be transferred by and among JPMorgan and
its affiliates and Company shall effect such transfer without any further action
by JPMorgan. Notwithstanding anything to the contrary herein, Company agrees
that any delivery of Shares or Share Termination Delivery Property shall be
effected by book-entry transfer through the facilities of DTC, or any successor
depositary, if at the time of delivery, such class of Shares or class of Share
Termination Delivery Property is in book-entry form at DTC or such successor
depositary. Notwithstanding anything to the contrary herein, to the extent the
provisions of Rule 144 of the Securities Act or any successor rule are amended,
or the applicable interpretation thereof by the Securities and Exchange
Commission or any court change after the Trade Date, the agreements of Company
herein shall be deemed modified to the extent necessary, in the opinion of
outside counsel of Company, to comply with Rule 144 of the Securities Act,
including Rule 144(k) as in effect at the time of delivery of the relevant
Shares or Share Termination Property.

 

  (t) Additional Termination Events. Any of the following events will a
constitute an Additional Termination Event under the Agreement permitting
JPMorgan to terminate the Transaction with Company as the sole Affected Party
and the Transaction as the sole Affected Transaction:

 

  (i) a Hedging Disruption Event occurs. “Hedging Disruption Event” means with
respect to JPMorgan, as determined in its reasonable discretion, the inability
or impracticality, due to market illiquidity, illegality, lack of hedging
transactions or credit worthy market participants or other similar events, to
establish, re-establish or maintain any transactions necessary or advisable to
hedge, directly or indirectly, the equity price risk of entering into and
performing under the Transaction on terms including costs reasonable to JPMorgan
or an affiliate in its reasonable discretion, including the event that at any
time JPMorgan reasonably concludes that it or any of its affiliates are unable
to establish, re-establish or maintain a full hedge of its position in respect
of the Transaction through share borrowing arrangements on terms including costs
deemed reasonable to JPMorgan in its reasonable discretion. For the avoidance of
doubt, the parties hereto agree that if (i) JPMorgan reasonably determines that
it is unable to borrow Shares to hedge its exposure with respect to the
Transaction at a stock loan rebate rate equal to or in excess of zero; or

 

18

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

(ii) the prevailing stock loan rebate rate for the Shares, as determined by the
Calculation Agent, is less than zero, an Additional Termination Event under the
Agreement shall occur with Company as the sole Affected Party and the
Transaction as the sole Affected Transaction;

 

  (ii) any “person” or “group” within the meaning of Section 13(d) of the
Exchange Act other than Company, any of its subsidiaries or its employee benefit
plans or a Smith Holder, files a Schedule TO or any schedule, form or report
under the Exchange Act disclosing that such person or group has become the
direct or indirect ultimate “beneficial owner”, as defined in Rule 13d-3 under
the Exchange Act, of the common equity of Company representing more than 50% of
the voting power of such common equity. “Smith Holder” means (1) Mr. O. Bruton
Smith and his guardians, conservators, committees, or attorneys-in-fact;
(2) lineal descendants of Mr. Smith (“Descendants”) and their respective
guardians, conservators, committees or attorneys-in-fact; or (3) each Family
Controlled Entity. “Family Controlled Entity” means (1) any not-for-profit
corporation if at least 80% of its board of directors is composed of Smith
holders and/or Descendants; (2) any other corporation if at least 80% of the
value of its outstanding equity is directly or indirectly owned by Smith
holders; (3) any partnership if at least 80% of the value of the partnership
interests are directly or indirectly owned by Smith holders; (4) any limited
liability or similar company if at least 80% of the value of Company is directly
or indirectly owned by Smith holders; or (5) any trusts created for the benefit
of Mr. O. Bruton Smith and his guardians, conservators, committees, or
attorneys-in-fact or Descendant of Mr. Smith and their respective guardians,
conservators, committees or attorneys-in-fact;

 

  (iii) any sale, lease or other transfer in one transaction or a series of
transactions of all or substantially all of the consolidated assets of Company
and its subsidiaries, taken as a whole, to any person other than one of its
subsidiaries;

 

  (iv) any payment is made in respect of a tender offer or exchange offer for
the Shares, to the extent that the cash and value of any other consideration
included in the payment per share exceeds the last reported sale price of the
Shares on the trading day immediately succeeding the last date on which the
tenders or exchanges may be made pursuant to such tender or exchange offer; or

 

  (v) the shareholders of Company approve any plan or proposal to liquidate or
dissolve Company.

 

For the avoidance of doubt, the provisions of Section 9(p) shall apply to any
amount that is payable by Company to JPMorgan pursuant to this Section 9(t).

 

  (u) Governing Law. New York law (without reference to choice of law doctrine).

 

  (v) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party
(i) certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

19

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

  (w) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

20

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax on 212 622 8519.

 

 

Very truly yours,

J.P. Morgan Securities Inc., as agent for

JPMorgan Chase Bank, National Association

By:  

/s/ Sudheer Tegulapalle

--------------------------------------------------------------------------------

Authorized Signatory: Name:   Sudheer Tegulapalle     Vice President

 

Accepted and confirmed

as of the Trade Date:

 

Sonic Automotive, Inc.

 

By:  

/s/ Stephen K. Coss

--------------------------------------------------------------------------------

Authorized Signatory Name:   Stephen K. Coss

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g16562logo2.jpg]

 

Annex A

 

Relevant

Date

--------------------------------------------------------------------------------

   Relevant Price


--------------------------------------------------------------------------------

   $5.00 or
less


--------------------------------------------------------------------------------

   $10.00


--------------------------------------------------------------------------------

   $15.00


--------------------------------------------------------------------------------

   $20.00


--------------------------------------------------------------------------------

   $25.00


--------------------------------------------------------------------------------

   $30.00


--------------------------------------------------------------------------------

   $35.00


--------------------------------------------------------------------------------

   $40.00


--------------------------------------------------------------------------------

   $45.00


--------------------------------------------------------------------------------

   $50.00 or
more


--------------------------------------------------------------------------------

5/30/2006

   0.0066    0.0462    0.1080    0.1751    0.2393    0.2978    0.2927    0.2206
   0.1693    0.1313

11/30/2006

   0.0042    0.0363    0.0925    0.1573    0.2214    0.2809    0.2772    0.2069
   0.1572    0.1209

5/30/2007

   0.0025    0.0274    0.0776    0.1394    0.2030    0.2633    0.2612    0.1927
   0.1448    0.1103

11/30/2007

   0.0013    0.0194    0.0626    0.1207    0.1833    0.2444    0.2439    0.1774
   0.1315    0.0988

5/30/2008

   0.0006    0.0127    0.0484    0.1017    0.1627    0.2243    0.2255    0.1610
   0.1174    0.0868

11/30/2008

   0.0002    0.0073    0.0348    0.0822    0.1407    0.2025    0.2054    0.1433
   0.1022    0.0740

5/30/2009

   0.0000    0.0035    0.0226    0.0626    0.1175    0.1789    0.1835    0.1241
   0.0859    0.0606

11/30/2009

   0.0000    0.0012    0.0122    0.0428    0.0921    0.1524    0.1588    0.1026
   0.0680    0.0461

5/30/2010

   0.0000    0.0002    0.0046    0.0242    0.0651    0.1226    0.1308    0.0787
   0.0488    0.0312

11/30/2010

   0.0000    0.0000    0.0007    0.0083    0.0355    0.0866    0.0965    0.0505
   0.0275    0.0160

5/30/2011

   0.0000    0.0000    0.0000    0.0003    0.0069    0.0399    0.0506    0.0173
   0.0069    0.0038

9/23/2011

   0.0000    0.0000    0.0000    0.0000    0.0000    0.0000    0.0000    0.0000
   0.0000    0.0000

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority